Citation Nr: 0420767	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-01 099	)	DATE
	)
	)


THE ISSUE

Whether a September 1985 decision of the Board of Veterans' 
Appeals denying a rating in excess of 50 percent for a 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE). 

(The issue of whether new and material evidence has been 
presented to reopen the veteran's claim for an effective date 
prior to April 14, 1991, for a total schedular rating for a 
service-connected psychiatric disability is addressed in a 
separate decision under a different docket number).


REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1975.  The appellant is the veteran's spouse and 
designated fiduciary.


FINDINGS OF FACT

1.  The Board granted a 50 disability rating, but no more, 
for the veteran's psychiatric disorder by decision dated in 
September 1985.

2.  By rating decision dated in October 1985, the RO assigned 
an effective date of July 9, 1980, for the award of the 50 
percent rating.

3.  By correspondence dated in February 2002, the moving 
party, the veteran's fiduciary, alleged CUE in the Board's 
September 1985 decision 

4.  The moving party has failed to clearly and specifically 
set forth alleged CUE in the September 1985 Board decision 
and why the result would have been manifestly different but 
for the alleged error. 


CONCLUSION OF LAW

Because the requirements for a motion for revision or 
reversal of a decision of the Board based on CUE have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2003).  However, CUE is a very specific 
and rare kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions were incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).  

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Examples of situations 
that are not clear and unmistakable error include a change in 
diagnosis, a failure to fulfill the duty to assist, a 
disagreement as to how the facts were weighed or evaluated, 
or otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there had 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403.

One of the CUE regulatory provisions, § 20.1404(b) as it 
operated in conjunction with § 1404(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the 
Federal Circuit found the balance of the regulations valid.  
On July 10, 2001, 38 C.F.R. §§ 20.1404 and 20.1409 were 
revised, effective July 10, 2001, to reflect the Federal 
Circuit's decision.  Specifically, § 20.1404(b) was amended 
to read as follows:

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

In addition, § 20.1409(b) was amended to read as follows:

(b)  For purposes of this section, a 
dismissal without prejudice under Rule 
1404(a) (§ 20.1404(a) of this part), Rule 
1404(b) (§ 20.1404(b)), or Rule 1404(f) 
(§ 20.1404(f)), or a referral under Rule 
1405(e) is not a final decision of the 
Board.

See 66 Fed. Reg. 35,902-35,903 (July 10, 2001) (codified at 
38 C.F.R. § 20.1404(b) and 38 C.F.R. § 20.1409(b)).  The 
Board will now consider the merits of the moving party's 
claim.

By correspondence dated in February 2002, the appellant 
alleged CUE in the Board's September 1985 decision.  
Specifically, she wrote:

After reviewing c-folder by my rep. 
(PRPAVA) it was found that BVA decision[] 
of 9-13-85 had various clear & 
unmistakable errors.  

She went on to assert that the September 1985 Board decision 
was CUE because (i) the Board decided that the veteran was 
unemployable but did not follow due process by remanding for 
individual unemployability development or by granting 
individual unemployability, (ii) the BVA failed to adjudicate 
the Social Security Administration (SSA) records and the 
opinion of the fee-based physician, (iii) BVA failed to grant 
a 50 percent rating to 1975 but assigned an effective date of 
1980, and (iv) the BVA failed to properly adjudicate the 
evidence and should have assigned a 100 percent rating or at 
least a 70 percent rating with individual unemployability.  

Under the psychiatric regulations in effect in 1985, a 10 
percent rating was for assignment where the symptoms of 
anxiety were less than those for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  General anxiety was 
evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

Further, a 50 percent evaluation was warranted for anxiety 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and where the reliability, flexibility and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; or that the individual be demonstrably 
unable to obtain or retain employment.  

The moving party asserts that the Board committed CUE by 
failing to remand the case for consideration of a claim for a 
total rating based on unemployability or by failing to grant 
a total rating based on unemployability.  The failure to 
remand an issue falls under the category of satisfying a due 
process consideration and, as such, the failure to do so 
cannot form the basis of a CUE claim.

By a rating dated in February 1976, the RO granted service 
connection for an anxiety neurosis.

The moving party asserts that the Board failed to adjudicate 
the SSA records and the opinion of the fee-based physician.  
The VA fee-based physician clearly noted in June 1980 that 
the veteran was "not able to engage in productive 
activities.  His mental capacity does not tolerate work 
pressure.  His emotional condition has worsened in spite of 
psychiatric treatment of 18 months duration."  This 
statement was reaffirmed by nearly identical medical 
statements from the same physician dated in March 1981, 
November 1981, and May 1982, after on-going and continuous 
psychiatric treatment.  The diagnostic impression was 
schizophrenia, undifferentiated type.

While the Board in its September 1985 decision considered 
these and other statements, and acknowledged that the veteran 
had "virtually been unemployable" since discharge, it 
placed greater probative value on evidence suggesting that 
many of his symptoms were "not manifestations of a neurosis 
and will not be considered related to this disability by the 
Board."  In March 1983 the Board had remanded the case for a 
special psychiatric examination by a board of two examiners 
to determine the correct diagnosis and severity of the 
veteran's service-connected psychiatric disability.  
Examination in August 1983 resulted in a diagnosis of 
schizophrenic disorder, paranoid type, with history of 
anxiety neurosis.  By a letter dated in August 1984, the 
Chief Benefits Director for VA referred the records in this 
case to the Chief Medical Director for VA for review and an 
opinion as to the correct diagnosis for the veteran's 
psychiatric disorder.  In a letter dated in December 1983, 
the Acting Director, Mental Health and Behavioral Sciences 
Service of VA, replied that the complete, correct psychiatric 
diagnosis was generalized anxiety disorder with paranoid and 
depressive features.  It was noted that dependent and 
histrionic personality traits pervaded the record.  In a 
memorandum to accompany the claims folder, dated in January 
1985, the Director of Compensation and Pension Service (C&P) 
stated that the veteran was not entitled to a rating in 
excess of 30 percent.  Specifically, the Director of C&P 
indicated that "[i]nasmuch as the veteran appears moderately 
severely anxious the current evaluation of 30 percent 
previously assigned by rating of April 20, 1978 should be 
continued."  

In the opinion of the Board, not all of the competent 
evidence supported the conclusion that the veteran was 
entitled to a total rating based on unemployability resulting 
from service-connected disability.  Therefore, the Board 
finds the moving party's contentions must fail on the basis 
that she essentially challenges the manner in which the 
evidence was weighed.  This, by definition, cannot form the 
basis of a CUE challenge.

Further, she maintains that the Board failed to assign the 
correct effective date of a 50 percent disability.  However, 
upon careful review, it is noted that the Board did not 
establish the effective date of a 50 percent rating.  Rather, 
the effective date was set by the RO in an October 1985 
rating decision.  If she desires to challenge the effective 
date established by the RO, she should do so with specificity 
at the RO.

Next, the moving party contends that the Board failed to 
properly adjudicate the evidence and should have assigned a 
100 percent rating or at least a 70 percent rating with 
individual unemployability.  In essence, she contends that 
the weight of the evidence was in favor of the veteran and 
that the claim should, therefore, be granted.  However, such 
an assertion is, by definition, insufficient to support a 
claim for CUE.  As noted above, CUE does not include a 
disagreement as to how facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  As noted above, CUE is a very 
specific kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  In this case, there is no evidence that the 
facts before the Board were incorrect, nor has it been so 
contended.  That the outcome of the September 1985 decision 
was unfavorable to the veteran cannot form the basis of a CUE 
claim.  

Because the allegations advanced in the motion do not set 
forth clearly and specifically the alleged clear and 
unmistakable errors of fact or law in the Board decision, 
including how the result of the September 1985 decision would 
have been manifestly different but for the error, the motion 
for revision or reversal of the Board's decision based on CUE 
must be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1403(d)(3) (2003), and 66 Fed. Reg. 35,902-35,903 (July 
10, 2001) (codified as amended at 38 C.F.R. § 20.1404(b)).  
In view of the fact that no allegation of CUE is supported by 
the record as noted above, the Board has no alternative but 
to dismiss the motion for CUE.  The moving party is free at 
any time to resubmit a CUE claim with respect to the 
September 1985 Board decision.


ORDER

The motion for revision or reversal of the Board's September 
1985 decision denying a rating in excess of 50 percent for a 
psychiatric disorder, which was made effective to July 1980, 
is dismissed without prejudice to refiling. 



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



